Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application EP18187026.2 filed on August 2, 2018.   


Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 is missing an independent claim (probably claim 16) to depend from.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 16 – 19 and 21 - 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception {i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Independent claims 16, 27, and 29 are directed to a series of steps to synchronize a system model utilized to simulate a real industrial system, which when used with only the steps provided amounts to an abstract idea, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of modelling, using a simulation, and using or calculating inputs and outputs or their reciprocal, and synchronizing a system are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea of synchronizing a system. 
Step 1: The claims (claims 16 - 29) recite a method, apparatus, and a non-transitory computer readable medium program product which recites a series of acts for calculating inputs and outputs to synchronize a system model with the real industrial system. Thus, the claims are directed to a process, apparatus, or computer readable medium, which is one of the statutory categories of invention.
Step (2A): Abstract ideas have been identified by the courts by way of example, including fundamental economic practices, certain methods of organization of human activities, an idea 'of itself,' and mathematical relationships/formulas. Alice Corp., 134 S. Ct. at 2355 - 56. Exemplary claim 1 is directed to the abstract idea of calculating inputs or outputs of an industrial system. The claimed invention is directed towards calculating inputs and outputs, (using formulas for deriving and calculating input values by an inverse mathematical function), and using these calculated values to synchronize a system with a model.   The limitation of calculating an input by using formulas and mathematical functions and synchronize a system model as drafted, under its broadest reasonable interpretation, covers performance of the limitations that are mathematical concepts that may be performed in the mind but for the recitation of generic computer components such as simulations and models. That is, other than reciting having inputs and outputs of a real industrial system, simulations and models (generic concepts) nothing in the claim element precludes the step from practically being performed using mathematical formulas and mental processes in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of mathematical concepts and/or mental processes performed in the mind but for the recitation of generic computer components, then it falls within the “mathematical concepts” or "mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites synchronization of a model to a real industrial system.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract ideas of mathematical concepts or mental processes. The claims are directed to an abstract idea.
Looking at the limitations as an ordered combination adds nothing significantly more that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the real industrial system. The specification may provide details for overcoming the 35 USC 101 rejection. For example, the real industrial system may comprise sensors, pumps, actuators and/or transmitters which are synchronized with the simulation.  Specification PG publication paragraphs 0032, and 0042 – 0048 describe a process of using the derived input value to align the pump, transmitter, or actuator with the system model (simulation).  Paragraph 0049 teaches a feedback to the actuator for alignment purposes. Claim 20 also teaches this alignment to an actuator in case of a deviation of a real system actuator (inputs provided by the real programmable logic controller of the real industrial system) to the simulation (claim 19). These are all practical applications of the abstract idea(s) providing significantly more than the metal processes or mathematical concepts.  Claims 17 – 19, 21 – 26, and 28 also do not add anything significantly more and also are rejected under 35 USC 101.   Appropriate action is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Independent claims 16, 27, and 29 are rejected under 35 U.S.C. 112(b).  Claims 16, 27, and 29 recites the limitation in step e) of “the at least one re-calculated
input value…”  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously define or state the “re-calculated input value.”  Appropriate action is required. 

	
Examiner's Statement of Reasons for Allowance

Claims 16 – 29 are allowable over the prior art of record pending resolving all intervening issues such as the claim objections, 35 U.S.C. §101 and 35 U.S.C. §112(b) rejection(s) above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The closest prior art is as follows:
German patent document Grau (DE 102016222732 A1) teaches a method for synchronizing (Grau teaches a correction and correction parameter to a deviation of an actuator for an engine.) a system model utilized to simulate a real industrial system with a real system, (Page 3, Par. 4: “The correction parameters are determined on the basis of a deviation between the behavior of the positioner unit and the behavior of the positioner model, which is defined with respect to the first or a higher derivative of the position, wherein the correction parameters correspond to model parameters of the positioner model. In other words, the correction parameters correspond to parameters of the positioner model, which make it possible to adapt the positioner model with respect to a dynamic behavior of the positioner unit.” See also Page 3, Par. 2 starting with: “The above method is based on a simplified mathematical modulator model…” Page 5, Par. 5: “The encoder model block 42 includes a modulator model that corresponds to a simplified mathematical model describing dynamic system behavior. The modulator model forms a current manipulated variable, ie, in this embodiment, an indication of a duty cycle to a position change quantity, ie, for example, a first derivative of the manipulated position. The positioner function can be selected to reflect the actual behavior of the positioner unit 3 replicates.”)  the method comprising:
a) providing a system model comprising at least one device model which
simulates or can simulate operation of a real device of the real industrial
system, (See Page 5, Par. 5 as cited above) the at least one device model being configured to, utilizing at least one mathematical function, calculate simulated output values which represent real output values of (Page 6, last paragraph: “In addition to the present method by model matching to track the model parameters, a recursive parameter estimator (least squares method) or a Kalman filter could also be used. In the recursive parameter estimator, both the input (e.g., duty cycle) and the measurement (e.g., camshaft position) are used to estimate the model parameters. Recursive means changing the old estimate for the model parameter with a correction term that is the difference between the new measure and a prediction based on the old measure. Kalman filters are normally used to estimate non-measurable state quantities. However, parameters can also be defined as additional state variables. The new model parameter is also calculated from the old parameter and a correction term. The correction term again depends on the measured value and a predicted value based on the old measured value.”) 
	Grau in page 7, Par. 2 also teaches an inverse model for transferring the set point position to a manipulated variable.  However, this is not the same as having a model with at least one mathematical function which is an inverse of at least one mathematical function. This is also not the same as utilizing the at least one inverse mathematical function to back-calculate the at least one input value from at least one of (i) the at least one real output value and (ii) state value, as disclosed in step d) of the instant application independent claims. 

Japanese application KASAI SHIGERU (JP H06161510 A) teaches in some aspect the mathematical equation of using a input values to back-calculate for the model. (Page 13, Par 5 – 7: “However, the response characteristics of the unknown model G1 (Z .sup.-1 ) without replacing both models G1 (Z .sup.-1 ) and G2 (Z .sup.-1 ), that is, in the state shown in FIG. 5A. It is also possible to obtain parameters. That is, the model G is calculated from the parameters of the known model G2 (Z .sup.-1 ) and the known system output Sout (20,30).  The input of 2 (Z .sup.-1 ) is back-calculated, and the input of the back-calculated model G2 (Z .sup.-1 ) is unknown model G1 (Z .sup.-1 ) response output [Sout (20)] The response characteristic or parameter of (Z .sup.-1 ) can be obtained.”  This above example can be applied to control mechanisms.  However, this back-calculated value is not used to synchronize the system model with the real industrial system. By values of Shigeru it is unclear whether the inverse mathematical function is used to calculate the input value from the at least one real output value and state value. 

Modi et al. (US PG Pub. No. 20190179271) provides for calibration and reconciliations  between the model and the real-time systems. (Par. 0004 - 0015)  Modi also teaches performs “an inverse function to the reconciled unit process (first-principles) model generated at steps 630-635 over a space that is spanned by low discrepancy Sobol numbers. The method 600 uses the estimated feed compositions to update the created dataset from step 625.” (Par. 0068)  However, Modi’s inverse function is not clear whether it is to a to back-calculate the at least one input value from at least one of (i) the at least one real output value and (ii) state value; and e) synchronizing at least one of (i) the at least one re-calculated input value and (ii) at least one value derived from the back-calculated at least one input value to synchronize the system model with the real industrial system. 
No other prior art could be found that teaches the claim limitations in the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116